Title: From George Washington to Lieutenant Colonel Udny Hay, 15 May 1780
From: Washington, George
To: Hay, Udny



Dear Sir
Head Quarters Morris Town 15th May 1780

Upon looking to a General Return of Qr Masters Stores I find there were 1200 lb. of Oakum and 164 Barrels of Tar at Albany the 7th January last—As the repair of the Boats upon the north River was delayed for want of the above Articles you will be pleased to order them down, and set every hand who understands the Business to work upon the Boats—I am exceedingly anxious to have them put in condition for service, and you will therefore oblige me by paying all possible attention to the matter. I am &c.
